Citation Nr: 0940251	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of use of the 
bilateral lower extremities, claimed as paraplegia.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left eye disability.

3.  Entitlement to service connection for a bilateral rotator 
cuff disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a fracture of the nose with 
accompanying scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and his Two Sons


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION


The Veteran served on active duty from June 1954 to June 
1956.

This case comes before the Board of Veterans' Appeals on 
appeal of October and November 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  During the pendency of the appeal, 
it appears as though the Veteran has relocated to 
Indianapolis, Indiana, and his claims file has been 
transferred as a result.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Based on his testimony before the undersigned Veterans Law 
Judge in June 2009, it would appear that, in addition the 
issues currently before the Board, the Veteran seeks 
entitlement to service connection for loss of use of the 
bilateral lower extremities and a left eye disability on a 
direct-incurrence basis, as well as pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Inasmuch as those issues 
have not been developed or certified for appellate review, 
they are not for consideration at this time.  They are, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A review of the record in this case discloses that, during 
the course of the aforementioned hearing in June 2009, the 
Veteran indicated that he had additional evidence to submit 
in support of his claims, and that he did not wish to waive 
RO consideration of that evidence prior to its being 
considered by the Board.  A review of the claims folder, 
however, fails to show that any such evidence has, to date, 
been submitted.

In an attempt to remedy this situation, the Board, in 
September 2009, and once again the following month, contacted 
the Veteran's accredited representative with a request that 
he contact the Veteran in an attempt to procure the evidence 
in question.  The Veteran's representative responded that, 
based on his notes, the Veteran did, in fact, have additional 
evidence that he wished to submit, and that he would contact 
the Veteran with a request that he submit that evidence.  
Regrettably, despite two attempts to reach the Veteran via 
telephone (and the leaving of two messages), the Veteran has 
failed to respond to his representative's request.

Based on the aforementioned, it is clear that the Veteran has 
additional evidence to submit which has not yet been the 
subject of RO review, and that he has no intention of waiving 
his right to have the RO review that evidence "in the first 
instance" prior to its consideration by the Board.  
Accordingly, inasmuch as there exists no written waiver (as 
required by regulation) of initial RO review [see 38 C.F.R. 
§ 20.1304(c) (2009)], the case is REMANDED to the RO/AMC for 
the following action:

1.  Contact the Veteran, with a request 
that he submit any and all additional 
evidence in his possession in support of 
his claims for service connection, an 
increased rating, and 38 U.S.C.A. § 1151 
benefits.  All such records, when 
obtained, should be made a part of the 
Veteran's claims folder.  Should the 
Veteran fail to respond to the RO/AMC's 
request for additional evidence, the 
RO/AMC should specifically so state.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2005, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  Then review the Veteran's claim for 
service connection for a bilateral 
rotator cuff disability, as well as his 
claims for an increased rating for the 
residuals of fracture of the nose with 
accompanying scar, and 38 U.S.C.A. § 1151 
benefits for loss of use of the bilateral 
lower extremities and a left eye 
disability.  This review should 
specifically include consideration of any 
additional evidence submitted by the 
Veteran in response to the RO/AMC's 
request.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in March 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



